DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 APR 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 12 APR 2021.  The status of the claims is as follows:
Claims 1-28 are pending.
Claim 1 is amended.
Claims 26 and 27 are withdrawn (without traverse, 03 DEC 2018).
Claim 28 is new.

Claim Interpretation
For the purpose of applying art, any external medium that transmits light can be suitable as the medium through which light passes before passing through the formed layer.  This external medium may be solid, liquid, or gaseous.
For the purposes of applying art, any refractive index must be within the claimed range of variation of refractive index if a variation is specified (e.g. if a target refractive index is 1.4 +/- 0.03, refractive indices ranging from 1.37 to 1.43 will be held as reading on this range).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darling ‘421 (U.S. PGPub 2012/0046421) in view of Nealey ‘017 (U.S. PGPub 2012/0202017) and Millward ‘415 (U.S. PGPub 2010/0102415). 
Claim 1 – Darling ‘421 discloses a method for forming a low refractive index layer on a substrate (PG 0039 – 0040, deposition of alumina stripe patterns; alumina is stipulated by Applicant to be a low refractive index material at e.g. PG 0038 of the specification and Claim 17 as filed), the method comprising:
(a)applying a block copolymer layer on a substrate, the block copolymer comprising a polar polymeric block and a non-polar polymeric block (PG 0038, PS-b-PMMA applied to silicon scaffolds; PS-b-PMMA is stipulated to be a 
(c) depositing a metal oxide or metalloid oxide layer on the polar polymeric block of the block copolymer layer (PG 0039-0040, infiltrating and depositing alumina commensurate with the PMMA domains; PMMA contains carbonyl structures as discussed at PG 0030 which are polar structures).
The specifically cited example does not discuss steps (b) and (d) of Claim 1.
Darling ‘421 discloses the option of (d) removing the block copolymer layer from the substrate, thereby forming a porous metal oxide or metalloid oxide layer on the substrate (PG 0026, the organic constituents may be removed to leave the metal oxide scaffolding).  As such, Examiner maintains that it would have been obvious to apply the selected modification to the specific embodiment of PG 0038 – 0040, as the reference indicates their interoperability.
With regards to limitation (b), Darling ‘421 discloses the option of using solvent vapors to control the domain patterns in the block copolymer at PG 0025.  Darling ‘421 does not expressly disclose swelling.  Nealey ‘017 is drawn to solvent annealing of block copolymer systems to obtain desired internal structures (e.g. PG 0046 – 0057).  The cited portion of Nealey ‘017 mainly focuses on PS-b-PMMA systems (PG 0046) commensurate with the system of Darling ‘421.  Nealey ‘017 further discloses that the swelling ratio of the pre- and post-solvated block copolymer is a result-effective variable with regards to block copolymer morphology (PG 0057).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Darling ‘421 to use solvent vapors to swell the block 
Darling ‘421 / Nealey ‘017 do not expressly disclose a heating step to induce phase separation prior to immersion in the solvent.  Millward ‘415 is drawn to the formation of metal oxide films on substrates using block copolymer self-assembled layers (Abstract, PG 0013) and teaches that phase separation can be induced by thermal annealing, solvent vapor-assisted annealing (PG 0017) or both (PG 0047 teaches thermal annealing in all examples before solvent annealing).  Millward ‘415 renders obvious the same block copolymer system as Darling ‘421 / Nealey ‘017 (PG 0028, PS-PMMA); as such, the multiple annealing process of Millward ‘415 would be compatible with Darling ‘421 / Nealey ‘017.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Darling ‘421 / Nealey ‘017 to include separate thermal and solvent treatment steps as suggested by Millward ‘415, as the structure of Darling ‘421 / Nealey ‘021 is shown to be attainable by the process structure disclosed in Millward ‘415.  Examiner notes that Millward ‘415 also teaches application of the solvent solution to the thermally treated substrate in a liquid state followed by heating of the 
Claim 2 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein the non-polar polymeric block comprises a non-polar polymeric hydrocarbon (Darling ‘421 PG 0038, polystyrene is non-polar).
Claim 3 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein the polar polymeric block comprises a polar polymeric hydrocarbon comprising an oxygen-containing polar functional group (Darling ‘421 PG 0038, PMMA contains carbonyl structures as discussed at PG 0030; carbonyls comprise oxygen and are polar functional groups).
Claim 4 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein the block copolymer is polystyrene-b-polymethylmethacrylate (PS-b-PMMA) (Darling ‘421 PG 0038, Nealey ‘017 PG 0046).
Claim 5 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein the polar polymeric block is present in the block copolymer in an amount ranging from 10 to 90 wt.%; and the non-polar polymeric block is present in the block copolymer in an amount ranging from 10 to 90 wt.%. (Darling ‘421 PG 0038, 50,500 / 20,900 is disclosed as the molecular weight of the individual polymers; 50,500 / (50,500 + 20,900) = 70.7 wt% PS, the non-polar block, and by extension 29.3 wt% PMMA, the polar block).
Claim 6 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein the block copolymer has a molecular weight ranging from 20 to 500 kDa (Darling ‘421 PG 0038; as calculated above, the mixture has a molecular weight of (50,500 + 20,900) Da, or 71,400 Da, or 71.4 kDa).
Claim 7 – Darling ‘421 / Nealey ‘017 / Millward ‘415 does not expressly teach a layer thickness for the block copolymer.  It is established that the formation of metal oxide is contingent on the presence of a particular block of the copolymer being present because the precursors infiltrate the polymer and preferentially react with one block of the polymer to form the metal oxide, see Darling ‘421 at PG 0026.  Since the deposition of precursor requires the presence of polymer to react with (PG 0038 discloses a purge after exposure to the metal precursor; PG 0033 states that the purge is meant to remove excess metal precursor), the thickness of the polymer layer is inherently result-effective with regards to the height of the formed metal oxide layer.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the thickness of the block copolymer layer in order to obtain a metal oxide layer with desired physical dimensions for use in a finished product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 11 – Darling ‘421 / Nealey ‘017/ Millward ‘415 teaches the method of Claim 1, wherein known solvents for solvent annealing comprise tetrahydrofuran and acetone (Nealey ‘017 PG 0048).
Claim 12 – Darling ‘421 / Nealey ‘017/ Millward ‘415  discloses that both solvent annealing time (Nealey ‘017 PG 0051) and solvent annealing temperature (Nealey ‘017 PG 0056) are result-effective variables with regards to block copolymer domain morphology. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select suitable solvent annealing times and temperatures to obtain a block copolymer film with a desired morphology, since it has In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 13 – Darling ‘421 / Nealey ‘017 / Millward ‘415 discloses that the swelling ratio of the pre- and post-solvated block copolymer is a result-effective variable with regards to block copolymer morphology (Nealey ‘017 PG 0057).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select suitable swelling ratios in the solvent annealing process to obtain a block copolymer film with a desired morphology, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 14 – Darling ‘421  / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein depositing the metal oxide or metalloid oxide layer comprises performing atomic layer deposition (ALD) (i) to selectively deposit a first precursor on polar polymeric blocks of the block copolymer layer in a first deposition half- cycle, and (ii) to react the deposited first precursor with a second precursor in a second subsequent deposition half-cycle, thereby forming the metal oxide or metalloid oxide layer (Darling ‘421 PG 0039 discloses an ALD reaction between trimethylaluminum (TMA) and water vapor; with regards to the selective deposition, Darling ‘421 PG 0026 teaches that the TMA / water vapor system in PS-b-PMMA is targeted to almost exclusively deposit aluminum oxide in the PMMA, e.g. less than 10%  of aluminum oxide growth in the PS portion of the polymer template).
Claim 15 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein depositing the metal oxide or metalloid oxide layer comprises performing a plurality of deposition cycles (Darling ‘421 PG 0040, a variety of embodiments are contemplated with multiple ALD cycles).
Claim 16 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein the metal oxide or metalloid oxide layer has a thickness corresponding to that of the block copolymer layer thickness after swelling (this is necessarily true; both the metal oxide layer and the swelled block copolymer layer have discrete thicknesses, and the metal oxide layer thickness must physically be either greater than, equal to, or less than the swelled block copolymer layer thickness; each of those relationships is a correspondence between the thicknesses).
Claim 17 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein the metal oxide or metalloid oxide is selected from the group consisting of alumina (Al2O3), silica (SiO2), titanium dioxide (TiO2), and zinc oxide (ZnO2) (Darling ‘421 PG 0038 details a method for depositing alumina; Darling ‘421 PG 0047 details a method for depositing titanium dioxide; Darling ‘421 PG 0022 discloses that zinc oxide and silica may be deposited by SIS methods which are the methods used in Darling ‘421.
Claim 18 – Darling ‘421 / Nealey ‘017 / Millward ‘415 teaches the method of claim 1, wherein removing the block copolymer layer from the substrate comprises performing thermal annealing (Darling ‘421 PG 0035 discloses heating in air at 500 degrees Celsius for six hours to remove PS-b-PMMA material).
Claim 19 – Darling ‘421 / Nealey ‘017 / Millward ‘415 discloses the formation of an inorganic layer at Darling ‘421 PG 0026 with a thickness of 0.2 – 500 nm.  This overlaps the claimed range of 10 – 1000 nm.  Overlapping ranges are prima facie In re Malagari, 182 USPQ 549 (CCPA 1974).  With regards to the porosity, Darling ‘421 discloses that the organic material may be removed at PG 0026.  Since the metal oxide is preferentially formed in the PMMA domain, removal of the organic material would leave a structure with metal deposits generally corresponding to the original PMMA domains and voids, or pores, generally corresponding to the original PS domains.
Claim 20 – Darling ‘421 / Nealey ‘017 / Millward ‘415 does not specifically disclose a porosity of the formed porous metal oxide layer.  Darling ‘421 does teach that the final domain size of the metal oxide is determined by the amount of reactive sites in the polymer domain (e.g. the proportion of PMMA to PS, as the metal oxide preferentially deposits in PMMA) and the amount of material infiltrated (e.g. selection of number of ALD cycles for infiltration) at PG 0034.  With regards to the porosity, Darling ‘421 discloses that the organic material may be removed at PG 0026.  Since the metal oxide is preferentially formed in the PMMA domain, removal of the organic material would leave a structure with metal deposits generally corresponding to the original PMMA domains and voids, e.g. pores, generally corresponding to the original PS domains.  As such, the final porosity of the metal oxide layer after organic material is removed is necessarily result-effective with regards to the degree of metal infiltration into the polymer and the volume of polymer which the metal can infiltrate.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the domain properties of the block copolymer in order to form a metal oxide structure with the desired final structure, since it has been held that where In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 8, 9, 21-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Darling ‘421 / Nealey ‘017 / Millward ‘415 as applied to Claim 1 above, and further in view of WO ‘828 (WO 2015/053828).  “Aluminum Oxide” (https://refractiveindex.info/?shelf=main&book=Al2O3&page=Malitson-o) and “Zinc Oxide” (https://refractiveindex.info/?shelf=main&book=ZnO&page=Bond-o) are cited as evidence of refractive index properties of aluminum oxide and zinc oxide for Claim 28 (printouts attached; accessed online 21 APR 2021).
Claim 8 – While Darling ‘421 / Nealey ‘017 / Millward ‘415 is drawn to applications which include the use of tunable feature sizes and shapes to adjust light interaction properties of the final products (e.g. Darling ‘421 PG 0021, light absorbers), Darling ‘421 does not give any particular indication that the transparency of its substrate is expressly considered in its products.  WO ‘828 is drawn generally to antireflective structures inclusive of antireflective or absorbing property coatings (PG 0003) and discloses the formation of a block copolymer structure which is then selectively infiltrated and removed to generate a patterned material on the substrate (PG 0005).  PG 0013 – 0024 discloses a process where a PS-PMMA block copolymer (PG 0015) is selectively infiltrated with TMA (PG 0017) and then exposed to water (PG 0017) to form alumina nanostructures (PG 0018), after which polymeric material is removed (PG 0018) to form the desired nanostructure.  PG 0018 contemplates thermal removal of the polymeric material.  PG 0013 teaches that both glass and silicon substrates are known 
Claim 9 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 do not particularly teach a refractive index of their substrates.  WO ‘828 teaches generally that control of the antireflection and absorptive properties of treated substrates is a design goal of the invention (PG 0003) and that matching of properties between two transmission media, e.g. layers of a substrate, impacts the degree of reflectance at the interface between the transmission media (PG 0004, discussing degree of reflection due to impedance mismatch between the two media).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the light-transmission properties, e.g. index of refraction, of the substrate and the antireflectance coating to obtain a final product with a desired light of light reflectance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claims 21-22 – Darling ‘421 / Nealey ‘017 / Millward ‘415 does not particularly teach a refractive index for its metal oxide layer.  Darling ‘421 is drawn to applications which include the use of tunable feature sizes and shapes to adjust light interaction In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 23 – Examiner notes that the mathematical relationships disclosed in Claim 23 are drawn to an unclaimed intended use of the product resulting from the method of Claim 8.  The product as described is capable of use with any particularly selected refractive index medium and at any particularly selected optical wavelength.
Claim 24 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 disclose the formation of an arbitrary number of metal oxide layers at Darling ‘421 PG 0038 – 0040.  As disclosed at Darling ‘421 PG 0026, one deposition sequence deposits a layer of metal oxide; a second deposition sequence would deposit and oxidize new precursor and would thus form a second layer.
Claim 25 – Darling ’421 / Nealey ‘017 / Millward ‘415 / WO ‘828 do not disclose a particular relationship between the refractive indices of the porous metal oxide layer and the transparent material substrate.  WO ‘828 teaches generally that control of the antireflection and absorptive properties of treated substrates is a design goal of the invention (PG 0003) and that matching of properties between two transmission media, e.g. layers of a substrate, impacts the degree of reflectance at the interface between the transmission media (PG 0004, discussing degree of reflection due to impedance mismatch between the two media).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the light-transmission properties, e.g. index of refraction, of the substrate and the antireflectance coating to obtain a final product with a desired degree of light reflectance, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  With regards to the comparison between the outer layer refractive index and the external medium refractive index, Examiner notes that this mathematical relationship is drawn to an unclaimed intended use of the product resulting from the method of Claim 24.  The product as described is capable of use with any particularly selected refractive index medium and at any particularly selected optical wavelength.
Claim 28 - Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 disclose the formation of an arbitrary number of metal oxide layers at Darling ‘421 PG 0038 – 0040 and further discloses that multiple discrete metal oxides may be deposited (e.g. Darling ‘421 PG 0050, alumina SIS followed by zinc oxide SIS).  As evidenced by “Aluminum Oxide” and “Zinc Oxide”, the refractive indices of these materials are 1.7682 and 2.0034, respectively.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 as applied to Claim 8 above, and further in view of de Oliveira ‘366 (U.S. PGPub 2014/0335366).
Claim 10 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 generally discloses glass substrates at WO ‘828 PG 0013 and 0034 (glass generally).  However, none of the cited references expressly teach or suggest any of the particular species of substrate as claimed.  de Oliveira ‘366 discloses an antireflective coating (PG 0001), which is desirably porous (PG 0012).  The antireflective coating is a combination of silica and metal oxide (PG 0048), and the metal may be e.g. aluminum (PG 0026).  Substrates which are known for use with porous metal oxide antireflectance coatings .

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 as applied to Claims 8 and 24 above, and further in view of Neuman ‘191 (U.S. Patent 5,811,191).  These rejections are based on the premise that the limitations of Claims 23 and 25 which were identified as intended use in earlier rejections are instead incorporated into the claim as positive method limitations.
Claim 23 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 do not disclose the particularly claimed relationships governing the formed porous metal oxide layer.  Neuman ‘191 discloses the formation of antireflectance layers, inclusive of a layer which sits between a first layer and an incident medium (Abstract; the first layer is a graded layer in this case).  The specific layer has a refractive index that is the square root of the highest refractive index in the graded layer and the refractive index of the incident medium, and the thickness is chosen to be one-quarter an optical thickness of a selected c in the claim which is not in the formulas of Neuman ‘191; however, Neuman ‘191 clearly contemplates layer design based on the refractive indices of adjacent materials and the intended operational wavelength in a fashion comparable to the claim.  Neuman ‘191 discloses that the use of a graded first layer is advantageous relative to a uniform first layer (Column 4 Lines 22-50); however, Examiner does not find a teaching that disparages a uniform first layer or teaches the inability of a uniform first layer to function with a second layer as disclosed in Neuman ‘191.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 to select the refractive index and thickness of the metal oxide layer in accordance with the parameters of Neuman ‘191, both sets of references are interested in the formation of antireflectance coatings and Neuman ‘191 teaches a design algorithm for antireflectance coating properties which provides for a more controlled transition between two different optical regimes.
Claim 25 - Darling ‘421 / Nealey ‘017 / Millward ‘415 / WO ‘828 do not disclose the particularly claimed relationships governing the formed porous metal oxide layer.  Neuman ‘191 discloses the formation of antireflectance layers, inclusive of a layer which sits between a first layer and an incident medium (Abstract; the first layer is a graded layer in this case).  The specific layer has a refractive index that is the square root of the highest refractive index in the graded layer and the refractive index of the incident medium, and the thickness is chosen to be one-quarter an optical thickness of a selected design wavelength.  See also Column 1 Lines 33 – 67.  Neuman ‘191 discloses that the use of a graded first layer is advantageous relative to a uniform first layer (Column 4 In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 12 APR 2021 have been fully considered but they are not persuasive.
Applicant argues (Page 8) that Millward ‘415 does not teach using a heated liquid solvent.  Examiner respectfully disagrees.  By way of non-limiting example, Millward ‘415 PG 0038 applies a liquid solvent solution for swelling wherein the liquid solvent is heated to 80 degrees Celsius.
Applicant argues generally that the other references do not address the deficiency of Millward ‘415.  Examiner respectfully asserts that as Millward ‘415 is held to teach the cited limitation, other references are not requires to address it further.
Applicant’s arguments with regards to Claim 24 are noted, but do not appear to address the totality of the cited reference with regards to Darling ‘421.  Examiner has cited PG 0013-0024, 0026, and 0038-0040 to address the limitations of Claims 8 and 24; Applicant’s focusing on the teachings of a minor subset of the cited portions of the reference does not address the rejection in its entirety.
Applicant argues (Page 8) that there is no teaching of express benefit that would justify modifying Millward ‘415 to use heated liquid solvent.  Examiner respectfully notes that as Millward ‘415 positively recites examples of using heated liquid solvent, no justification for modifying the reference is required.
Applicant argues (Page 11) that the specification and Claim 17 do not stipulate alumina to be a low refractive index material.  Examiner respectfully disagrees; PG 0046 of the specification notwithstanding, PG 0038 teaches that the metal oxide layer can be chosen to be solely alumina; Claim 17 is commensurate with this teaching.  Claim 1 
Applicant makes no specific argument to any other claim not addressed above.  As such, Examiner maintains the grounds of rejection for these claims as discussed in the Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712